        Case 1:18-cv-00461-SAG Document 76-27 Filed 12/16/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

JEFF HULBERT, et al.                            *

       Plaintiffs                               *

       v.                                       *    Case No. 1:18-CV-00461-SAG

SGT. BRIAN T. POPE, et al.                      *

       Defendants                               *

*      *       *       *       *       *        *    *       *      *       *      *       *
                                                ORDER


       Upon consideration of the Defendants’ Motion for Summary Judgment, any opposition

thereto, and any argument thereon, it is this ____ day of ____________________ 2021, by the

United States District Court for the District of Maryland,

       ORDERED that Defendants’ Motion for Summary Judgment be, and it is hereby

GRANTED; and it is further

       ORDERED that judgment be, and it is hereby, ENTERED in favor of Defendants Sgt.

Brian T. Pope and Col. Michael Wilson, and against Plaintiffs Jeff Hulbert, Kevin Hulbert, and

Maryland Shall Issue, Inc.; and it is further

       ORDERED that the Clerk shall enter judgment against Plaintiffs and in favor of

Defendants.




                               ___________________________________________________
                               Judge, United States District Court for the District of Maryland

       cc:     All parties and counsel of record
